COPE, Judge
(specially concurring).
I join the majority opinion and the conclusion that service of the affidavit was untimely. Appellant also argues that the trial court should have granted a belated extension of time. That motion was addressed to the sound discretion of the trial court. In this case the affidavit was executed and filed on Friday before the Monday hearing. It was served by mail on opposing counsel, rather than by hand delivery. We have no transcript of the proceedings below and no elucidation of the circumstances referred to in the motion for belated extension. On this sparse record appellant has not shown an abuse of the trial court’s discretion. See Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979).